DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1, 4-6 are pending in the application. Claim(s) 2-3 and 12-17 have been canceled. The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn in light of amendments made to the claims. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (CN 10224406) in view of Burgess (US 5090340) in further view of Kim (KR 100656093 B1)
As Per Claim 1, Kato discloses a gas treating apparatus [abstract] comprising: 
a reaction chamber [Fig. 1, #22] configured to process a gas supplied from an outside by a plasma [Page 7, Par. 2; “…The plasma decomposition machine 12 thermally decomposes the treatment target gas F by high-temperature atmospheric pressure plasma, and is composed of a plasma torch 16, a power supply unit 18, a working gas supply unit 20, a reactor 22…”], the processed gas containing a nitrogen oxide [Page 11, Par. 2; “…By this, the decomposition reaction of the processing target gas F by the moisture can be started before the processing target gas F and the working gas G are mixed, and the decomposition efficiency of the processing target gas F can be improved while suppressing the by-product of the nitrogen oxide….”]; and 
a nitrogen oxide reduction [Fig. 1, #14] apparatus connected to the reaction chamber [Fig. 1, #22], wherein the nitrogen oxide reduction apparatus includes a cooling unit [Fig. 1, #14] configured to cool the processed gas to a temperature lower than a nitrogen oxide generation temperature [Page 8, Par. 8; “....the cooling unit 14 receives the high-temperature exhaust gas R discharged from the opening 22b of the reactor 22, takes the heat of the exhaust gas R, and cools the exhaust gas R to a temperature at which no nitrogen oxides are generated…”]
Kato discloses all limitations of the invention except wherein the cooling unit includes one or more gas injection nozzles configured to inject a low-temperature gas; and
wherein the gas injection nozzles are provided at multiple locations of the nitrogen oxide reduction apparatus, and the low- temperature gas is an inert gas.
Burgess, much like Kato, pertains to an apparatus and method for plasma disintegration for waste material. [abstract]
Burgess discloses wherein the cooling unit includes one or more gas injection nozzles [Fig. 1, #24] configured to inject a low-temperature gas. [Col. 5, Lines 22-26; “…the gas continues to flow in those nozzles in which there are no plumes and maintains them at a low temperature which will prolong their lives…”]; and 
wherein the gas injection nozzles [Fig. 1, #24] are provided at multiple locations of the nitrogen oxide reduction apparatus [Fig. 1, #10], and the low- temperature gas is an inert gas. [Col. 3, Lines 43-45; “…Nozzle arrays 24 and 26 are supplied with air or other gas such as nitrogen…”; as clearly defined further in the claims and as known in the art, Nitrogen is an inert gas. (https://scied.ucar.edu/learning-zone/air-quality/nitrogen#:~:text=Molecular%20nitrogen%20is%20a%20colorless,at%20normal%20temperatures%20and%20pressures.) ]
Burgess discloses the benefits of the nozzles in that they aid in the total and safe destruction of waste and/or contaminants in a more efficient and effective manner. [Col. 2, Lines 50-54]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the cooling unit as taught by Kato in view of the adding the gas injection nozzles as taught by Burgess to further include wherein the gas injection nozzles are provided at multiple locations of the nitrogen oxide reduction apparatus, and the low- temperature gas is an inert gas to aid in the total and safe destruction of waste and/or contaminants in a more efficient and effective manner. [Col. 2, Lines 50-54]
Neither Kato nor Burgess disclose wherein the gas injection nozzles are provided with different axial heights. 
Kim, much like Kato and Burgess, pertains to a combustion apparatus using waste energy. [abstract]
Kim discloses wherein the gas injection nozzles are provided with different axial heights. [Page 3, Par. 3; “…Preferably, the injection nozzles installed on the rotating plate of the combustion apparatus are installed at different height…”] 
Kim discloses the benefits of having the gas injection nozzles at different axial heights in that it aids in effectively removing wastes. [Page 2, Par. 1] as the nozzles would be able to cover more surface area. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the gas injection nozzles as taught by Kator and Burgess in view of the injection nozzles as taught by Kim to further include wherein the gas injection nozzles are provided with different axial heights to effectively remove wastes. [Page 2, Par. 1] as the nozzles would be able to cover more surface area.
As Per Claim 5, Kato discloses all limitations of the invention except wherein the inert gas contains at least one of nitrogen gas and argon gas.
Burgess, much like Kato, pertains to an apparatus and method for plasma disintegration for waste material. [abstract]
Burgess discloses wherein the inert gas contains at least one of nitrogen gas and argon gas. [Col. 3, Lines 43-45; “…Nozzle arrays 24 and 26 are supplied with air or other gas such as nitrogen…”]
Burgess discloses the benefits of the gas in that they aid in the total and safe destruction of waste and/or contaminants in a more efficient and effective manner. [Col. 2, Lines 50-54]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling unit as taught by Kato in view of the nozzles as taught by Burgess to further include wherein the inert gas contains at least one of nitrogen gas and argon gas to aid in the total and safe destruction of waste and/or contaminants in a more efficient and effective manner. [Col. 2, Lines 50-54]
As Per Claim 6, Kato wherein the cooling unit [Fig. 1, #14] includes a heat exchanger [Fig. 6, #72; Page 2, Par. 6; “...the cooling unit (14) includes the heat exchanger (72)….”] 
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (CN 10224406) in view of Burgess (US 5090340) in further view of Kim (KR 100656093 B1) in further view of Gurner (US 4661682)
As Per Claim 4, Kato disclose wherein the nitrogen oxide reduction apparatus further includes a cylindrical housing [Fig. 1, #12] 
Kato does not discloses an annular gas supply ring provided inside the cylindrical housing, and said wherein the one or more gas injection nozzles are provided on the gas supply ring.
Gruner, much like Kato, pertains to a plasma spray gun. [abstract]
Gruner discloses an annular gas supply ring [Fig. 1, #8] provided inside the cylindrical housing [Fig. 1, #2], and said wherein the one or more gas injection nozzles [Fig. 1, #9] are provided on the gas supply ring [Fig. 1, #8].
Gruner discloses the benefits of the annular gas supply ring in that aids in facilitating an expediently cooling operation. [Col. 2, Lines 10-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the cylindrical housing as taught by Kato in view of the gas supply ring as taught by Gruner to further include an annular gas supply ring provided inside the cylindrical housing, and said wherein the one or more gas injection nozzles are provided on the gas supply ring to facilitate an expediently cooling operation. [Col. 2, Lines 10-15]
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761